DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a grommet positioned within the sleeve at a location offset from the first end of the sleeve, wherein the grommet forms a dam location within the sleeve; a bonding material at least partially filling a region of the sleeve located between the dam location and the first end of the sleeve for bonding the fiber optic cable, the power cables and the grommet relative to the sleeve; and the power cables and the fiber optic cable extending through the grommet and the bonding material and including break-out portions that extend outwardly beyond the first end of the sleeve.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

	Heipel et al. (Pub. No. US 2017/0323702) discloses a hybrid cable having a separating sleeve.
	Islam (Pub. No. US 2015/0168657) discloses a cable assembly having a transition housing with furcation tubes.
 	Islam (Pub. No. US 2014/0140664) discloses a cable assembly having a furcation portion.
	Burke et al. (Pub. No. US 2013/0014974) discloses a cable having a sealing mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847